DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 8/20/2021 have been fully considered but they are not persuasive. 
Applicant’s argue the Examiners statement that the failed artificial valve is not actually part of the claimed device and is being treated as intended use. 
Applicants argue that the failed valve is being claimed and that the Examiner disregarded a claimed physical element. 
Applicant’s invention is a replacement valve. The applicant is not claiming a valve that they placed in the body purposely to fail. As the claim is written, it appears that the applicant is claiming ‘any failed valve’ that was previously implanted.  The applicant does not appear to have disclosed a two stage device, wherein the first device is intended to fail. 
Examiner has not ignored the limitation, but the weight that limitation is giving is what is reasonable in light of the specification. 
Any valve that is able to be placed within an existing valve would then read on the claimed language. 
Additionally, applicant argues the combination of Revuelta and Bailey.  
While the annular groove of Bailey is used to engage/or fixate to a portion of the anatomy, it is still used as a means to secure the implant.  The means of securing of Revuelta includes hooks, the modification is to an alternative means of securing two portions together, which would have been obvious to a person skilled in the art. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 22 recites, “a failed artificial valve implanted at a cardiac valve site of a patient’s body, the failed artificial valve having an inner wall and a protrusion extending inward from the inner wall ” and “a first artificial valve, the first artificial valve implanted at a cardiac valve site of a patient’s body, the first artificial valve having an inner wall, a plurality of failed leaflets extending from the inner wall, and a protrusion extending inward from the inner wall”. 
Claims 2 and 22 are essentially claiming the work of another. In other words, claim 2 and 22’s failed valve and first artificial vale,  is a device invented by another and placed at the cardiac site of a patient long before the actual invention, i.e. stent-valve, is utilized. Thus, applicant's invention, directed to a device, is not the failed valve of another inventor, but is the stent-valve. A claim for a patent defines, in technical terms, the extent, i.e. the scope, of the protection conferred by a patent, or the protection sought in a patent application. In other words, the purpose of the claims is to define which subject-matter is protected by the patent. The “failed valve’ in claim 2 cannot be protected. It is recommended that claim 2 be re-written to include the “failed-valve” as intended use language and remove the positive recitation, i.e. line 2 of claim 2, including the device previously invented by another. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-4, 6-17, 20-22 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Revuelta et al. (US 2006/0052867) in view of Bailey et al. US (2004/0106976).

Referring to claims 2-3, 6-7 and 12-13, Revuelta et al. discloses an apparatus comprising: a failed artificial valve implanted at a cardiac valve site of a patient’s body, 
Revuelta et al. lacks a detailed description of the fixation element including an indentation that receives the protrusion of the failed artificial valve. 
Revuelta et al. discloses a fixation element (anchors) that can assume a variety of forms (paragraph 36) for the purpose of anchoring the stent-valve into the desired location.
Bailey et al. discloses a stent-valve in the same field of endeavor with a fixation element that comprises an annular groove, and wherein the fixation element form a narrowest portion of the stent-valve for the purpose of securing an implant.
Therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the fixation portion of the stent-valve of Revuelta to comprise an annular groove as taught in Bailey et al. in order to provide an alternative means of securing the implant into the body.
Referring to claim 4, Revuelta et al. discloses wherein at least a portion of the stent component is substantially cylindrical in shape (Fig. 1B).
Referring to claim 8, Revuelta et al. discloses wherein the valve component comprises biological material (paragraph 32).
Referring to claim 9, Revuelta et al. discloses wherein the valve component comprises preserved animal tissue (paragraph 32).
Referring to claim 10, Revuelta et al. discloses wherein the valve component further comprises synthetic material (paragraph 32).
Referring to claim 11, Revuelta et al. discloses wherein the valve component is a tricuspid valve with three flaps (paragraph 38 discloses that the valve into which the implanted is implant can be a tricuspid valve, which would mean the prosthetic valve component would have to have three leaflets if implanted into the native tricuspid valve).
Referring to claim 14, Revuelta et al. discloses wherein the cardiac valve site is an aortic valve (paragraph 38).
Referring to claim 15, Revuelta et al. discloses wherein the cardiac valve site is a mitral valve (paragraph 38).
Referring to claim 16, Revuelta et al. discloses wherein the cardiac valve site is a pulmonary cardiac valve (paragraph 38).
Referring to claims 17 and 22, Revuelta et al. discloses fixation elements that extend radially from an outer surface of the stent component. Revuelta et al. additionally discloses different types/styles of fixation elements, including hooks, which can be interpreted as a locking element in that it anchors/locks the device (paragraph 36).
Referring to claim 20, Revuelta et al. discloses wherein the one or more locking elements are distributed along a length of the fixation element (Fig. 1B, shows fixation element along the stent element (see 112 rejection); the top and bottom contain locking elements).
Referring to claim 21, Revuelta et al. discloses wherein at least some of the one or more locking elements are located circumferentially between commissure posts of the valve component (Fig. 1C).

Claims 18-19 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Revuelta et al. (US 2006/0052867) in view of Bailey et al., as applied to claim 17 above, and further in view of Dannecker et al. (US 6,691 ,946).

Referring to claims 18-19, Revuelta et al. discloses one or more locking elements.
Revuelta et al. lacks a detailed description of the locking elements having substantially the same vertical heights or having different vertical heights.
Dannecker et al. teaches a medical bowl that can hold stents(see Fig. 5) that includes a locking mechanism (5) that has height, widths and thicknesses that can vary (col. 4 lines 32-37) for the purpose of adapting to secure the device inside.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the vertical heights of the locking mechanism of Revuelta et al. to have the same or different vertical heights in order to secure a device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TIFFANY P SHIPMON/               Examiner, Art Unit 3774            


/JERRAH EDWARDS/               Supervisory Patent Examiner, Art Unit 3774